PER CURIAM:
Alvin Rhodes appeals the district court’s order denying his motion filed pursuant to 18 U.S.C. § 3582(c) (2006) and the district court’s order denying reconsideration of that motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rhodes, No. 3:08-cr-00048-NKM-1 (W.D.Va. Oct. 20, 2011, Nov. 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.